Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 31 March 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Head Quarters New Windsor March 31st 1781
                  
                  I last night received your Excellency’s favor of the 27th announcing the return of the Squadron under the command of the Chevalier Des Touche to the Harbour of New-Port.  A few minits before your Letter reached me, the inclosed, which His Excellency the Minister of France had the goodness to send under an open cover to me, informed me of the action which had happened on the 16th off the Capes of Chesapeak—I likewise received Letters from the Chevalier Des Touche, and the Baron Viominil by the same conveyance.
                  While I regret the disappointment of our plan I cannot but admire the good conduct and valour displayed by Mr Des Touche, The Officers and men of his Squadron in the course of the action; and I am happy to find by the Letters from him, and the Baron Viominil that there was the most generous emulation between the land and sea forces.  It may I think be fairly said, that Great Britain owes the safety of their detachment under the command of Arnold to the influence of the Winds, and not to the superiority of her Navy in the late affair.
                  I have received an account, tho not the particulars, of an engagement on the 15th Inst. between General Greene and Lord Cornwallis near Guilford Court House in North Carolina—I impatiently expect official accounts which I shall transmit to Your Excellency.
                  I am extremely sorry to learn by your favor of the 25th that the Chevalier Chattelus has been ill—your next I hope will inform me of his perfect recovery, than which scarce any intelligence can be more agreeable.  I have the honor to be with the warmest attachment Your Excellencys Most Obedient Humble Servant
                  
                     Go: Washington
                  
               